Citation Nr: 0703465	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-01 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss that likely is 
attributable to his active military service.

2.  The veteran has tinnitus that is likely attributable to 
his active military service.


CONCLUSIONS OF LAW

1.  The veteran has bilateral hearing loss that is the result 
of disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.385 (2006).

2.  The veteran has tinnitus that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, certain 
chronic diseases, such as sensorineural hearing loss, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

Furthermore, satisfactory lay or other evidence that an 
injury or disease was incurred in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

The veteran contends that the hearing loss and tinnitus which 
he currently experiences is the result of his active military 
service.  He alleges that he was exposed to noise while he 
was attached to the 187th Infantry and 101st Airborne when he 
was stationed in the Republic of Vietnam.  Through submitted 
statements and testimony at an October 2005 hearing before 
the Board, the veteran stated that he went on approximately 
125 helicopter assault missions.  During the missions, he was 
exposed to noise from the helicopters and gunfire, without 
the benefit of ear protection.  He also testified that he 
participated in nightly "fireballs," where soldiers at the 
base would fire their weapons for five to ten minutes in 
order to scare off the enemy, which created a loud noise.  
Finally, the veteran testified that on one occasion, he 
became deaf for three days when a grenade went off in close 
proximity.

The veteran asserts that he has had a gradual loss of hearing 
acuity and ringing in his ears since his separation from 
service.  He testified that he cannot hear people talk, 
especially when they are on his side.  The ringing in his 
ears also keeps him from sleeping on some occasions.  He 
denied any post-service occupational noise exposure.  The 
veteran's spouse also testified that the veteran has poor 
hearing and that it has continued to worsen since she met him 
in September 1971.

The Board first notes that there is no objective evidence 
that sensorineural hearing loss manifested to a compensable 
degree within one year of the veteran's separation from 
service.  His last examination prior to separation in October 
1970 indicates normal hearing with no complaints or symptoms 
and there is no pertinent post-service evidence until many 
years later.  Thus, service connection is not warranted for 
sensorineural hearing loss on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.

Regarding direct service connection, the medical evidence 
shows that the veteran currently suffers from hearing loss 
and tinnitus.  A VA audiological examination report of 
December 2002 includes audiogram results, which reflect 
hearing acuity for both ears that meets the VA definition of 
a hearing loss disability.  See 38 C.F.R. § 3.385.  Also, 
tinnitus was diagnosed by that examiner.  A February 2005 VA 
consultation report appears to corroborate the current 
diagnoses of bilateral sensorineural hearing loss and 
tinnitus.

Whether such disabilities are related to the veteran's time 
in service is less clear.  There is no objective medical 
evidence of complaints or clinical findings of hearing loss 
or tinnitus in the veteran's service medical records (SMRs).  
None of the veteran's experiences with noise exposure are 
documented in the SMRs.  As noted above, the October 1970 
examination showed normal hearing acuity.  However, the 
December 2002 VA examiner questioned the validity of that in-
service examination because the results lacked variability.  
(The auditory threshold level for each tested frequency for 
each ear was zero.)  Based on this opinion, the Board finds 
the SMRs provide little probative evidence as to the etiology 
of the veteran's hearing loss or tinnitus.

The VA examiner went on to state that the veteran's reported 
service history seemed significant enough to have caused 
hearing loss and/or tinnitus.  However, she did not provide a 
definitive etiological opinion because there were no records 
in service that documented the history of noise exposure and 
there were no audiological records from the time of the 
veteran's separation from service until the December 2002 VA 
examination.  The February 2005 VA audiological consultation 
report did not include a nexus opinion on the matter.  

The Board finds the December 2002 VA examiner's statements 
telling on the matter of etiology.  Although the examiner did 
not go so far as to definitely link the veteran's current 
hearing loss and tinnitus to his time in service, she 
strongly suggested that such disabilities could indeed arise 
from such noise exposure, had the in-service events occurred 
as stated by the veteran.  Moreover, the examiner did not 
attribute the veteran's hearing loss or tinnitus to any other 
source, event, or noise exposure.  

The veteran's personnel records indicate that he had service 
in the Republic of Vietnam from August 5, 1969, to August 4, 
1970.  Among other decorations, he was awarded the National 
Defense Service Medal, the Vietnam Service Medal with two 
Bronze Service Stars, the Republic of Vietnam Campaign Medal, 
the Combat Infantryman Badge (CIB), the Air Medal, and the 
Bronze Star Medal.  Particularly, the CIB indicates that the 
veteran participated in combat while in service.  
Participation in combat is further supported by personnel 
records that indicate that the veteran was attached to the 
187th Infantry and the 101st Airborne while in Vietnam.  The 
records also show that he was involved in the Vietnam 
Campaign of the Summer and Fall of 1969 and the 12th 
Campaign.  Furthermore, the veteran's specialty was Light 
Weapons Infantryman.  Based on this evidence, the Board finds 
that the veteran engaged in combat with the enemy in active 
service with a military organization of the United States 
during a period of war.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

The veteran's statements concerning his noise exposure are 
consistent with the circumstances, conditions, and hardships 
of his service.  The Board consequently finds that it is 
likely that the events about which he testified occurred.  
Because there is no clear and convincing evidence to the 
contrary, the veteran's lay statements shall be taken as 
sufficient proof of the in-service noise exposure.  Id.

In sum, the veteran has a current diagnosis of hearing loss 
and tinnitus that were caused by noise exposure.  The 
disabilities have been linked to noise exposure such as that 
which the veteran testified about and which he related to the 
December 2002 VA examiner.  There is therefore satisfactory 
evidence that the veteran in fact experienced noise exposure 
during combat, which led to the claimed disabilities.  
Resolving reasonable doubt in his favor, it is likely that 
his hearing loss and tinnitus had their onset during active 
military service.  38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).  
The Board finds that service connection for hearing loss and 
tinnitus is warranted.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


